Stephens, J.
Since the judgment of this court affirming the trial court has, on certiorari, been reversed by the Supreme Court, and since-the law of the case announced in the opinion of the Supreme Court in Maryland Casualty Co. v. Grant, 169 Ga. 325 (150 S. E. 424), supersedes that announced in the opinion of this court in Maryland Casualty Co. v. Grant, 39 Ga. App. 285 (146 S. E. 792), and demands a reversal of the judgment of the trial court, the judgment of affirmance heretofore rendered by this court is vacated and the judgment of the trial court is reversed. Judgment reversed.

Jenkins, P. J., and Bell, J., concur.